NOTICE OF ALLOWABILITY
This action is in response to the Response After Final Action, with AFCP2.0, filed 02/05/2021; wherein Claims 1-26, 28-30, 34-37, 39-43 and 47-50 have been canceled, and Claims 27, 31-33, 38, 44-46 and 51 are pending and Allowed.
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
Applicant's arguments filed 09/03/2020 have been fully considered and they are persuasive in part.
Applicant’s arguments with regard to the distributor of Martin are persuasive.  The Examiner aggress that because Martin discloses no flow toward the backwash water source it would not have been obvious to use the distributor of Martin to supply the backwash water source via line 126.  
The independent claims 27 and 26 thus contain allowable subject matter, so claims 27, 31-33, 38, 44-46 and 51 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            
	/Jason M Greene/            Primary Examiner, Art Unit 1773